—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered November 13, 1996, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of criminal possession of stolen property in the fourth degree and was sentenced to five years of probation. Soon thereafter, defendant was charged with violating his probation. After pleading guilty to the violation charges, defendant was sentenced to a prison term of 1 to 4 years. Defense counsel has ascertained that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and received an appropriate sentence. Accordingly, we affirm the judgment of conviction and grant defense counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.